Denied and Opinion Filed November 22, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01330-CV

                             IN RE VENKY VENKATRAMAN, Relator

                  Original Proceeding from the 255th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DF04-11968

                               MEMORANDUM OPINION
                         Before Justices Lang-Miers, Myers, and Boatright
                                     Opinion by Justice Myers
        In this original proceeding, relator seeks a writ of mandamus ordering the trial court to

rule on relator’s October 4, 2016 “Emergency Motion for Enforcement of Final Orders.” We

deny the relief requested.

        “‘When a motion is properly filed and pending before a trial court, the act of giving

consideration to and ruling upon that motion is a ministerial act,’ and mandamus may issue to

compel the trial judge to act.” Safety–Kleen Corp. v. Garcia, 945 S.W.2d 268, 269 (Tex. App.—

San Antonio 1997, orig. proceeding). To obtain mandamus relief for the trial court’s refusal to

rule on a motion, a relator must establish: (1) the motion was properly filed and has been pending

for a reasonable time; (2) the relator requested a ruling on the motion; and (3) the trial court

refused to rule. In re Buholtz, No. 05-16-01312-CV, 2017 WL 462361, at *1 (Tex. App.—

Dallas Jan. 31, 2017, orig. proceeding); Crouch v. Shields, 385 S.W.2d 580, 582 (Tex. App.—

Dallas 1964, writ ref’d n.r.e.).
       The trial court held a hearing on the emergency motion and all outstanding motions on

May 1, 2017. The trial court signed two orders on October 20, 2017 related to the motions heard

on May 1, 2017. The October 20, 2017 order denying relator’s motion to reduce child support

includes a Mother Hubbard clause stating that “all relief requested in this case and not expressly

granted is denied.” When there has been a full trial on the merits, either to the bench or before a

jury, the inclusion of a “Mother Hubbard” clause, e.g., “all relief not granted is denied,” indicates

the trial court's intention to dispose of the entire matter and thus signifies finality. Scott Pelley

P.C. v. Wynne, No. 05-15-01560-CV, 2017 WL 3699823, at *28 (Tex. App.—Dallas Aug. 28,

2017, pet. filed). Here, the Mother Hubbard clause either expressly denied the emergency

motion or had the effect of denying the emergency motion. See id. (judgment entered after trial

had the effect of denying motion for sanctions by including statement that the trial court signed a

final judgment stating that “[a]ll other relief not expressly granted is denied.”).

       Accordingly, we deny the petition for writ of mandamus because the record shows that

the trial court denied the Emergency Motion for Enforcement of Final Orders and has, therefore,

not failed to perform a ministerial duty.




171330F.P05                                            /Lana Myers/
                                                       LANA MYERS
                                                       JUSTICE




                                                 –2–